                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 JAMES MALCOLM MCDONALD,

                              Plaintiff,
                                                                           ORDER
         v.
                                                                       19-cv-134-wmc
 ERIC SPECKHART AND KRAGNESS.,

                              Defendants.

       On April 2, 2019, I entered an order directing plaintiff James Malcolm McDonald to

submit an initial partial payment of the filing fee in the amount of $4.75 by April 23, 2019.

On April 12, 2019, plaintiff filed a letter requesting to waive the $4.75 initial partial payment.

Dkt. 8. Plaintiff’s request will be denied without prejudice.

       The account statement that plaintiff filed with his complaint shows that he has regularly

received deposits to his trust fund account. Because it may well be that plaintiff will be able

to make the initial partial payment from the next deposit made to his account after being

released from “involuntary status”, I am willing to provide him an extension of time. Plaintiff

is given until May 22, 2019, in which to pay the $4.75 initial partial filing fee. If, by May 22,

2019, plaintiff is unable to pay the initial partial payment, he is free to renew his request to

waive the initial partial filing fee, supported by a recent account statement and proof he has

attempted to arrange for payment of his initial partial payment through his institution’s

business office.
                                              ORDER

       IT IS ORDERED that:

       1.      Plaintiff James Malcolm McDonald’s request for the court to waive the initial

partial payment in this case, dkt. 8, is DENIED without prejudice.

       2.      Plaintiff may have an enlargement of time to May 22, 2019, in which to submit

a check or money order payable to the clerk of court in the amount of $4.75.

       3.      If, by May 22, 2019, plaintiff fails to make the initial partial payment, or show

cause for failure to do so, plaintiff will be held to have withdrawn this action voluntarily and

the case will be closed without prejudice to plaintiff’s filing his case at a later date.


       Entered this 22nd day of April, 2019.




                                              BY THE COURT:

                                              /s/
                                              ___________________
                                              PETER OPPENEER
                                              Magistrate Judge




                                                  2
